The circuit court, at October term, 1832, rendered a final decree, foreclosing the right in equity of the plaintiff, March, to redeem certain real and personal estate, which he had conveyed by several different mortgages, to Talbott, the senior mortgagee, McClure,, the complainant below, and others ; and directing a sale of the premises to satisfy the several mortgage debts.
In November following, Talbott, March and two others, entered into an agreement, signed and sealed by them, respectively, by which, after reciting the decree, and that March was dissatisfied therewith, they stipulate that the decree, with certain modifications as to the application of the proceeds of the sales, shall be carried into effect: — “ And the said March doth further covenant and agree with the said Talbott, Gregg and Baker (owner of McClure’s interest) to waive all exceptions to the said decree as it now stands.”
This writ of error, with supersedeas, being after-wards prosecuted by March, the defendants appeared, and pleaded the above described agreement as a release of errors. The plaintiff craved oyer, and demurred. But the court, upon consideration, overruled the demurrer ; and the plainfiT failing to reply, judgment was rendered in bar of his writ.